Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 12/09/2020.
Claims 1-4, 12-17 and 25-26 have been amended.	
Claims 1-26 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/23/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Response to Arguments

3.	Applicant's arguments with respect to claims 1-10 and 14-23 have been considered but are moot in view of the new ground(s) of rejection. 

Examiner’s Note

4.	“Tags” can be interpreted as categories, subjects or metadata that describe an object. Therefore, tagging means categorizing, naming, describing or classifying an object.
Metadata tags occurrences of a same common target feature in both…” can be interpreted as finding common features or common properties among objects with different object formats or object types.
	“Non-volatile memories” means persistent storage such as repository, data store or database.
	“Media item that comprises a sequence of frames” means that the media object is of video type (e.g., a frame number or elapsed time from the beginning of a video OR coordinates within a frame in a video), or audio type (e.g., elapsed time in an audio file).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levy (US 20070156726) in view of Zhao et al (US 20140074588). 
Claim 1:
Levy suggests metadata computation apparatus, comprising: a host interface, configured to communicate over a computer network with one or more remote hosts; a storage interface, configured to communicate with one or more non-volatile memories of one or more storage devices; and one or more processors, configured to: manage local storage or retrieval of media objects in the one or more non-volatile memories [Levy: Par 45, storing and distributing data]; and wherein the computed metadata tags occurrences of a same common target feature in both (i) first media objects of a first media type and (ii) second media objects of a second media type, different from the first media type [Levy: Par 142, linking or creating common metadata of different objects with different formats or object types]  common target feature found in the at least two different media types, for use by the one or more hosts [Levy: Par 5, 95, 104, 141 and 142, linking persistent data across different / disparage data formats using common metadata].
Although Levy sufficiently discloses managing local data the Examiner nevertheless introduces Zhao for further clarification [Zhao: Par 10 and 90].
Both references (Levy and Zhao) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as tagging data. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Levy and Zhao before him/her, to modify the system of Levy with the teaching of Zhao in order to tagging data in a local system [Zhao: Par 10 and 90].
Claim 2:
The combined teachings of Levy and Zhao suggest wherein at least some of the media objects are unstructured media objects, and wherein, in computing the metadata, the one or more processors are configured to tag locations at which the common target feature appears in the unstructured media objects [Levy: Par 24 and 44, location of creation. Location of source. Unstructured media objects are objects retrieved on the world wide web or the Internet, as opposed to relational databases].
Claim 3:
The combined teachings of Levy and Zhao suggest wherein, for a media item that comprises a sequence of frames, the one or more processors are configured to tag the locations by identifying and tagging one or more of the frames in which the common target feature appears [Levy: Par 24 and 44, segments and presentation location].
Claim 4:
The combined teachings of Levy and Zhao suggest wherein, for a media item that comprises at least a frame, the one or more processors are configured to tag the locations by identifying and tagging one or more coordinates in the frame in which the common target feature appears [Levy: Par 24 and 44, segments and presentation location].
Claim 5:
The combined teachings of Levy and Zhao suggest wherein the one or more processors are configured to compute the locations in accordance with multiple different location metrics defined for the respective media types [Levy: Par 24 and 44].
Claim 6:
The combined teachings of Levy and Zhao suggest wherein the one or more processors are configured to receive from the one or more hosts, over the computer network, one or more models that specify extraction of the metadata from the media objects, and to generate the metadata based on the received models [Levy: 95, 104, 141 and 142].
Claim 7:
Levy and Zhao suggest wherein the one or more processors are configured to receive from the one or more hosts a respective model for each of the multiple media type [Levy: Par 141 and 142, linking data from disparate sources. Objects in disparate systems usually have different formats or data types.].
Claims 14-20:
Claims 14-20 are essentially the same as claims 1-7 except that they set forth the claimed invention as a method rather an apparatus and rejected under the same reasons as applied above.

7. 	Claims 8-9, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levy (US 20070156726) in view of Zhao et al (US 20140074588) and further in view of Farre Guiu et al (US 20190138617).
Claim 8:
The combined teachings of Levy, Zhao and Farre Guiu suggest wherein the one or more processors are configured to receive, as the one or more models, one or more pre-trained Artificial Intelligence (Al) models [Farre Guiu: Par 64].
Three references (Levy, Zhao and Farre Guiu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as tagging data. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Levy, Zhao and Farre Guiu before him/her, to modify the system of Levy and Zhao with the teaching of Farre Guiu in order to implement trained model [Farre Guiu: Par 64].
Claim 9:

Levy, Zhao and Farre Guiu suggest wherein the one or more processors are configured to generate the metadata by applying a same AI inference engine to the AI models [Farre Guiu: Par 64].
Three references (Levy, Zhao and Farre Guiu) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as tagging data. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Levy, Zhao and Farre Guiu before him/her, to modify the system of Levy and Zhao with the teaching of Farre Guiu in order to implement trained model [Farre Guiu: Par 64].
Claims 21-22:
Claims 21-22 are essentially the same as claims 8-9 except that they set forth the claimed invention as a method rather an apparatus and rejected under the same reasons as applied above.

8. 	Claims 10 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levy (US 20070156726) in view of Zhao et al (US 20140074588) and further in view of Eshwar et al (US 20130289991).
Claim 10:
The combined teachings of Levy, Zhao and Eshwar suggest wherein the one or more processors are configured to organize the media objects in multiple batches corresponding to the media types, and to compute the metadata over each of the batche [Eshwar: Par 47 and 52].
Three references (Levy, Zhao and Eshwar) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as tagging data. It would have been obvious to one of ordinary skill in the art at the time the invention was made, Levy, Zhao and Eshwar before him/her, to modify the system of Levy and Zhao with the teaching of Eshwar in order to group data [Eshwar: Par 47 and 52].
Claim 23:
Claim 23 is essentially the same as claim 10 except that it sets forth the claimed invention as a method rather an apparatus and rejected under the same reasons as applied above.

Allowable Subject Matter
9.	Claims 11-13 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/10/2021

/HUNG D LE/Primary Examiner, Art Unit 2161